Exhibit 10.1

 

SHARE ESCROW AGREEMENT

 

SHARE ESCROW AGREEMENT, dated as of March 4, 2020 (“Agreement”), by and among
East Stone Acquisition Corporation, a British Virgin Islands company (the
“Company”), the individuals and entities listed on the signature pages hereto
(each, an “Initial Shareholder” and, collectively, the “Initial Shareholders”)
and Continental Stock Transfer & Trust Company, LLC, a New York limited
liability trust company (“Escrow Agent”).

 

WHEREAS, the Company has entered into an Underwriting Agreement, dated as of
February 19, 2020 (the “Underwriting Agreement”), with I-Bankers Securities,
Inc. (“I-Bankers”) acting as representative of the several underwriters
(collectively, the “Underwriters”), pursuant to which, among other matters, the
Underwriters have agreed to purchase 12,000,000 units (“Units”) of the Company,
plus an additional 1,800,000 Units if the Underwriters exercise their
over-allotment option in full; and

 

WHEREAS, Each Unit consists of one ordinary share of the Company, no par value
(the “Shares,” and each, a “Share”), one redeemable warrant, each redeemable
warrant entitling the holder thereof to purchase one-half (1/2) of one Share at
an exercise price of $11.50 per share, and one right to receive one-tenth (1/10)
of a Share, as more fully described in the Company’s final prospectus, dated
February 19, 2020 (“Prospectus”), comprising part of the Company’s Registration
Statement on Form S-1 (File Nos. 333-235949 and 333-236527) under the Securities
Act of 1933, as amended (collectively, the “Registration Statement”), declared
effective on February 19, 2020 (“Effective Date”); and

 

WHEREAS, Double Ventures Holdings Limited, a British Virgin Islands company (the
“Sponsor”), individuals Hua Mao and Cheng Zhao (Hua Mao and Cheng Zhao,
together, the “Anchor Investors”) and I-Bankers have committed to purchase an
aggregate of 350,000 Units (the “Private Placement Units”), of which 167,000
were purchased by the Sponsor, 108,000 were purchased by the Anchor Investors,
and 75,000 were purchased by I-Bankers at $10.00 per unit ($3,500,000 in the
aggregate) in a private placement that closed simultaneously with the closing of
the offering, with each Unit consisting of one Share, one right to receive
one-tenth (1/10) of a Share and one warrant exercisable to purchase one-half
(1/2) of a Share at a price of $11.50 per share;

 

WHEREAS, the Initial Shareholders have agreed as a condition of the sale of the
Units to deposit their founder shares (as defined in the Prospectus) and the
Private Placement Units, as set forth opposite their respective names in Exhibit
A attached hereto (the founder shares and the Private Placement Units owned by
the Initial Shareholders are collectively referred to as the “Escrow Shares”),
in escrow as hereinafter provided; and

 

WHEREAS, the Company and the Initial Shareholders desire that the Escrow Agent
accept the Escrow Shares, in escrow, to be held and disbursed as hereinafter
provided.

 

IT IS AGREED:

 

1. Appointment of Escrow Agent. The Company and the Initial Shareholders hereby
appoint the Escrow Agent to act in accordance with and subject to the terms of
this Agreement and the Escrow Agent hereby accepts such appointment and agrees
to act in accordance with and subject to such terms.

 

2. Deposit of Escrow Shares. On or prior to the date hereof, each of the Initial
Shareholders delivered to the Escrow Agent certificates representing such
Initial Shareholder’s respective Escrow Shares, together with applicable share
powers (if requested by the Escrow Agent), to be held and disbursed subject to
the terms and conditions of this Agreement. Each of the Initial Shareholders
acknowledges that the certificate representing such Initial Shareholder’s Escrow
Shares is legended to reflect the deposit of such Escrow Shares under this
Agreement.

  



1

 

 

3. Disbursement of the Escrow Shares. The Escrow Agent shall hold the Escrow
Shares during the applicable period (each, the “Escrow Period”) commencing on
the date hereof and until the earlier of: (A) as to the founder shares, (i) for
50% of the Escrow Shares, ending on the earlier of (x) six months after the date
of the consummation of the Company’s initial business combination (as described
in the Registration Statement, hereinafter a “Business Combination”) and (y) the
date on which the closing price of the Shares equals or exceeds $12.50 per share
(as adjusted for share splits, share capitalizations, reorganizations and
recapitalizations) for any 20 trading days within any 30-trading day period
commencing after the Company’s initial Business Combination and (ii) for the
remaining 50% of the Escrow Shares, ending six months after the date of the
consummation of an initial Business Combination or earlier, in either case, if,
subsequent to the Business Combination, a subsequent liquidation, merger, share
exchange or other similar transaction is consummated, which results in all of
the shareholders having the right to exchange their Shares for cash, securities
or other property; and (B) as to the Private Placement Units, until 30 days
following the completion of the initial Business Combination. The Company shall
promptly provide notice of the consummation of a Business Combination to the
Escrow Agent. Upon completion of the applicable Escrow Period, the Escrow Agent
shall disburse such amount of each Initial Shareholder’s Escrow Shares (and any
applicable share power) to such Initial Shareholder; provided, however, that if
the Escrow Agent is notified by the Company pursuant to Section 6.7 hereof that
the Company is being liquidated at any time during the applicable Escrow Period,
then the Escrow Agent shall promptly destroy the certificates representing the
Escrow Shares; provided further, however, that if, subsequent to the completion
of a Business Combination, the Company (or the surviving entity) consummates a
liquidation, merger, stock exchange or other similar transaction which results
in all of the shareholders of such entity having the right to exchange their
Shares for cash, securities or other property, then the Escrow Agent will, upon
receipt of a notice executed by the Chief Executive Officer or other authorized
officer of the Company, in form reasonably acceptable to the Escrow Agent,
certifying that such transaction is then being consummated or such conditions
have been achieved, as applicable, release the Escrow Shares to the Initial
Shareholders. The Escrow Agent shall have no further duties hereunder after the
disbursement or destruction of the Escrow Shares in accordance with this Section
3.

 

4.  Rights of Initial Shareholders in Escrow Shares.

 

4.1 Voting Rights as a Shareholder. Subject to the terms of the Insider Letter
described in Section 4.4 hereof and except as herein provided, the Initial
Shareholders shall retain all of their rights as shareholders of the Company
during the applicable Escrow Period, including, without limitation, the right to
vote such shares.

 

4.2 Dividends and Other Distributions in Respect of the Escrow Shares. During
the applicable Escrow Period, all dividends payable in cash with respect to the
Escrow Shares shall be paid to the Initial Shareholders, but all share
capitalizations or other non-cash property (“Non-Cash Dividends”) shall be
delivered to the Escrow Agent to hold in accordance with the terms hereof. As
used herein, the term “Escrow Shares” shall be deemed to include the Non-Cash
Dividends distributed thereon, if any. 

  

4.3 Restrictions on Transfer. During the applicable Escrow Period, the only
permitted transfers of the Escrow Shares will be (i) transfers to the Company’s
officers, directors or to members of the Sponsor or their respective affiliates;
(ii) if the Initial Shareholder is an entity, as a distribution to partners,
members or shareholders of the Initial Shareholder upon the liquidation and
dissolution of the Initial Shareholder, (iii) to any persons (including their
affiliates and shareholders) participating in the private placement of the
Private Placement Units, (iv) by bona fide gift to a member of the Initial
Shareholder’s immediate family or to a trust, the beneficiary of which is the
Initial Shareholder or a member of the Initial Shareholder’s immediate family
for estate planning purposes, (v) by virtue of the laws of descent and
distribution upon death of the Initial Shareholder, (vi) pursuant to a qualified
domestic relations order, or (vii) by private sales made at or prior to the
Business Combination at prices no greater than the price at which the Escrow
Shares were originally purchased, in each case, except or with the Company’s
prior consent, on the condition that such transfers may be implemented only upon
the respective transferee’s written agreement to be bound by the terms and
conditions of this Agreement and of the Insider Letter (as defined below) signed
by the Initial Shareholder transferring the Escrow Shares.

 

4.4 Insider Letter. The Initial Shareholders have executed a letter agreement
with I-Bankers and the Company, dated February 19, 2020 (“Insider Letter”), and
a copy of which is filed as Exhibit 10.1 to the Current Report of the Company on
Form 8-K with the Securities and Exchange Commission on February 25, 2020,
respecting the rights and obligations of the Initial Shareholders in certain
events, including but not limited to the liquidation of the Company. 

 

5.  Concerning the Escrow Agent.

 

5.1 Good Faith Reliance. The Escrow Agent shall not be liable for any action
taken or omitted by it in good faith and in the exercise of its own best
judgment, and may rely conclusively and shall be protected in acting upon any
order, notice, demand, certificate, opinion or advice of counsel (including
counsel chosen by the Escrow Agent), statement, instrument, report or other
paper or document (not only as to its due execution and the validity and
effectiveness of its provisions, but also as to the truth and acceptability of
any information therein contained) which is believed by the Escrow Agent to be
genuine and to be signed or presented by the proper person or persons. The
Escrow Agent shall not be bound by any notice or demand, or any waiver,
modification, termination or rescission of this Agreement unless evidenced by a
writing delivered to the Escrow Agent signed by the proper party or parties and,
if the duties or rights of the Escrow Agent are affected, unless it shall have
given its prior written consent thereto.

 



2

 

 

5.2 Indemnification. The Escrow Agent shall be indemnified and held harmless by
the Company from and against any expenses, including counsel fees and
disbursements, or loss suffered by the Escrow Agent in connection with any
action, suit or other proceeding involving any claim which in any way, directly
or indirectly, arises out of or relates to this Agreement, the services of the
Escrow Agent hereunder, or the Escrow Shares held by it hereunder, other than
expenses or losses arising from the gross negligence, fraud or willful
misconduct of the Escrow Agent. Promptly after the receipt by the Escrow Agent
of notice of any demand or claim or the commencement of any action, suit or
proceeding, the Escrow Agent shall notify the other parties hereto in writing.
In the event of the receipt of such notice, the Escrow Agent, in its sole
discretion, may commence an action in the nature of interpleader in an
appropriate court to determine ownership or disposition of the Escrow Shares or
it may deposit the Escrow Shares with the clerk of any appropriate court or it
may retain the Escrow Shares pending receipt of a final, non-appealable order of
a court having jurisdiction over all of the parties hereto directing to whom and
under what circumstances the Escrow Shares are to be disbursed and delivered.
The provisions of this Section 5.2 shall survive in the event the Escrow Agent
resigns or is discharged pursuant to Sections 5.5 or 5.6 below.

 

5.3 Compensation. The Escrow Agent shall be entitled to reasonable compensation
from the Company for all services rendered by it hereunder. The Escrow Agent
shall also be entitled to reimbursement from the Company for all reasonable
expenses paid or incurred by it in the administration of its duties hereunder
including, but not limited to, all counsel, advisors’ and agents’ fees and
disbursements and all taxes or other governmental charges.

 

5.4 Further Assurances. From time to time on and after the date hereof, the
Company and the Initial Shareholders shall deliver or cause to be delivered to
the Escrow Agent such further documents and instruments and shall do or cause to
be done such further acts as the Escrow Agent shall reasonably request to carry
out more effectively the provisions and purposes of this Agreement, to evidence
compliance herewith or to assure itself that it is protected in acting
hereunder.

 

5.5 Resignation. The Escrow Agent may resign at any time and be discharged from
its duties as escrow agent hereunder by its giving the other parties hereto
written notice and such resignation shall become effective as hereinafter
provided. Such resignation shall become effective at such time that the Escrow
Agent shall turn over to a successor escrow agent appointed by the Company and
approved by I-Bankers, which approval will not be unreasonably withheld,
conditioned or delayed, the Escrow Shares held hereunder. If no new escrow agent
is so appointed within the 60 day period following the giving of such notice of
resignation, the Escrow Agent may deposit the Escrow Shares with any court it
reasonably deems appropriate in the State of New York.

 

5.6 Discharge of Escrow Agent. The Escrow Agent shall resign and be discharged
from its duties as escrow agent hereunder if so requested in writing at any time
by the other parties hereto, jointly, provided, however, that such resignation
shall become effective only upon acceptance of appointment by a successor escrow
agent as provided in Section 5.5.

 

5.7 Liability. Notwithstanding anything herein to the contrary, the Escrow Agent
shall not be relieved from liability hereunder for its own gross negligence,
fraud or its own willful misconduct.

 

5.8 Waiver. The Escrow Agent hereby waives any right of set-off or any other
right, title, interest or claim of any kind (“Claim”) in, or to any distribution
of, the Trust Account (as defined in that certain Investment Management Trust
Agreement, dated as of the date hereof, by and between the Company and the
Escrow Agent as trustee thereunder) and hereby agrees not to seek recourse,
reimbursement, payment or satisfaction for any Claim against the Trust Account
for any reason whatsoever.

 



3

 

 

6. Miscellaneous.

 

6.1 Governing Law; Jurisdiction. In connection with Section 5-1401 of the
General Obligations Law of the State of New York, this Agreement shall be
governed by, and construed in accordance with, the laws of the State of New York
without regard to principles of conflicts of law that would result in the
application of the substantive law of another jurisdiction. The parties hereto
agree that any action, proceeding or claim arising out of or relating in any way
to this Agreement shall be resolved through final and binding arbitration in
accordance with the International Arbitration Rules of the American Arbitration
Association (“AAA”). The arbitration shall be brought before the AAA
International Center for Dispute Resolution’s offices in New York City, New
York, will be conducted in English and will be decided by a panel of three
arbitrators selected from the AAA Commercial Disputes Panel and that the
arbitrator panel’s decision shall be final and enforceable by any court having
jurisdiction over the party from whom enforcement is sought. The cost of such
arbitrators and arbitration services, together with the prevailing party’s legal
fees and expenses, shall be borne by the non-prevailing party or as otherwise
directed by the arbitrators.

 

6.2 Third Party Beneficiaries. Each of the Initial Shareholders hereby
acknowledges that I-Bankers is a third party beneficiary of this Agreement and
this Agreement may not be modified or changed without the prior written consent
of I-Bankers.

 

6.3 Entire Agreement. This Agreement, together with the Insider Letter, contains
the entire agreement of the parties hereto with respect to the subject matter
hereof and, except as expressly provided herein, may not be changed or modified
except by an instrument in writing signed by each of the parties hereto.

 

6.4 Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation
thereof.

 

6.5 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the respective parties hereto and their legal representatives,
successors and assigns.

 

6.6 Notices. Any notice or other communication required or which may be given
hereunder shall be in writing and either be delivered personally or be mailed,
certified or registered mail, or by private national courier service, return
receipt requested, postage prepaid, and shall be deemed given when so delivered
personally or, if mailed, two business days after the date of mailing, as
follows:

 

If to the Company, to:

 

East Stone Acquisition Corporation

25 Mall Road, Suite 330

Burlington, MA 01803

Attn: Xiaoma (Sherman) Lu, Chief Executive Officer

 

If to a Shareholder, to his/its address set forth in Exhibit A.

 

and if to the Escrow Agent, to:

 

Continental Stock Transfer & Trust Company, LLC

1 State Street 30th floor

New York, NY 10004

Attn: Corporate Actions 

  

A copy (which copy shall not constitute notice) sent hereunder shall be sent to:

 

I-Bankers Group LLC

535 5th Ave, Suite 423

New York, NY 10017

Attn: Mike McCrory, Chief Executive Officer

 



4

 

 

and:

 

Ellenoff Grossman & Schole LLP

1345 Avenue of the Americas, 11th Floor

New York, New York 10105

Attn: Barry Grossman, Esq.

Fax No.: (212) 370-7889

 

The parties may change the persons and addresses to which the notices or other
communications are to be sent by giving written notice to any such change in the
manner provided herein for giving notice.

 

6.7 Liquidation of the Company. The Company shall give the Escrow Agent written
notification of the liquidation and dissolution of the Company in the event that
the Company fails to consummate a Business Combination within the time period
specified in the Prospectus.

 

6.8 Counterparts. This Agreement may be executed in several original or
facsimile counterparts, each one of which shall constitute an original, and
together shall constitute but one instrument.

 

[Signature Page Follows]

  



5

 

 

WITNESS the execution of this Agreement as of the date first above written.

 

    COMPANY:     East Stone Acquisition Corporation             By: /s/ Xiaoma
(Sherman) Lu      

Name: Xiaoma (Sherman) Lu

Title: Chief Executive Officer

            INITIAL SHAREHOLDERS:     Double Ventures Holdings Limited          
  By: /s/ Chunyi (Charlie) Hao      

Name: Chunyi (Charlie) Hao

Title: Director

            Navy Sail International Limited             By: /s/ Chunyi (Charlie)
Hao      

Name: Chunyi (Charlie) Hao

Title: Director

            /s/ Xiaoma (Sherman) Lu     Xiaoma (Sherman) Lu             /s/
Chunyi (Charlie) Hao     Chunyi (Charlie) Hao             /s/ Sanjay Prasad    
Sanjay Prasad             /s/ Michael S. Cashel     Michael S. Cashel          
  /s/ William Zielke     William Zielke             ESCROW AGENT:    
Continental Stock Transfer & Trust Company, LLC             By: /s/ Margaret B.
Lloyd      

Name: Margaret B. Lloyd

Title: Vice President

 

[Signature Page to Share Escrow Agreement]

 



6

 

 

 EXHIBIT A

 

Name and Address of Initial Shareholder1  Number of Founder Shares  Number of
Private Placement Units Double Ventures Holdings Limited  1,500,000  167,000
Navy Sail International Limited  750,000  - Xiaoma (Sherman) Lu  120,000  -
Chunyi (Charlie) Hao  1,026,000  - Sanjay Prasad  18,000  - Michael S. Cashel 
18,000  - William Zielke  18,000  -

 

1.

The business address of each shareholder is c/o East Stone Acquisition
Corporation, 25 Mall Road, Suite 330 Burlington, MA 01803.

 

 

7



 

